DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-28, 30-37, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (U.S. Patent 5,144,762) in view of Nicoson et al. (U.S. Patent 10,024,034).
	Robinson discloses a ground engaging tip (30) having a wedge-shaped body (Figure 1, for example) with a nose cavity therein (Figure 6, for example).  The nose cavity includes a wear indicator (50a, 52a) at a front end thereof at an intersection of the bottom and front inner surfaces thereof (Figures 1 and 2).  The indicators are disposed symmetrically with respect to the central inner surface.  Nicoson teaches embodiments in which two indicators are disposed in a symmetric manner with respect to a central portion (Figure 6C, for example) as well as a single, central indicator (Figure 5B, for example).  It would have been obvious to one of ordinary skill at the time of the invention to have configured the wear indicator of Robinson as a single, central indicator since Nicoson teaches these to be equivalent alternatives.
	The recess of Robinson meets the recitation of “an empty region.”
	The indicator of Nicoson is a different material and color than the surrounding material.  It would have been obvious to one of ordinary skill at the time of the invention to have configured Robinson in the manner of Nicoson in order to suit a particular application.
	The width of the wear indicator is less than that of the front inner surface (Figure 2).

	Nicoson includes concave sections on the ground engaging tip (Figures 2B and 4B, for example).  It would have been obvious to one of ordinary skill at the time of the invention to have configured Robinson with concave sections in order to work substrate as desired, as is well known in the art.
	Nicoson teaches an aperture (not labeled, Figure 2A and 3, for example) and retention channel (Figure 4B, for example).  It would have been obvious to one of ordinary skill at the time of the invention to have configured Robinson in the manner claimed in order to obtain a secure connection to a corresponding lugged base, as is common in the art.
	There is an adapter having a nose (14).
	Regarding the recitation of “circular-shaped” added to claim 39, the wear indicator (212) of Nicoson is circular shaped, as exemplified by the mating bore (214, Figure 4B, for example).  It would have been obvious to one of ordinary skill at the time of the invention to have configured Robinson with any shaped wear indicated deemed best suited for a particular application.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Nicoson et al. (U.S. Patent 10,024,034), as applied above, in view of Robinson (U.S. Patent 5,144,762), as applied above.

Regarding claims 29 and 38, looking to the external surface of Nicoson (Figure 6E, for example), the relative dimensions of the tapered and untapered sections which would correspond internally to the exterior surfaces shown (not labeled, symmetrically disposed about the aperture) are unclear.  It would have been obvious to one of ordinary skill at the time of the invention to have used any relative dimensions best suited to a desired fit between adjacent components; i.e., the tip and adapter base.  

Claims 23, 24, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson/Nicoson, as applied above, and further in view of Ok et al. (U.S. Patent Application Publication 2014/0173948).
	Robinson/Nicoson meet these claim recitations.  Ok provides an additional teaching of extending a cavity portion (29) and utilizing a wear indicator (50) having a different material/color than that of the tip.  It would have been obvious to one of ordinary skill at the time of the invention to have configured Robinson in this manner in order to provide a visual indication of wear, as taught by Ok (abstract, for example).



Response to Arguments
Applicant's arguments filed 23 November 2021 have been fully considered but they are moot in view of the new grounds of rejection.  Nicoson has been added in order to meet the new claim recitations as well as to exemplify that the assertions of Official notice were correct.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989.  The examiner can normally be reached on 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GARY S. HARTMANN
Primary Examiner
Art Unit 3671

/GARY S HARTMANN/Primary Examiner, Art Unit 3671